1                                                              The Honorable John C. Coughenour

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE

10
     UNITED STATES OF AMERICA,
11                                                    No. 2:21-cr-00041-JCC
                             Plaintiff,
12                                                    REPLY SENTENCING
             v.                                       MEMORANDUM
13
     MUKUND MOHAN,
14
                             Defendant.
15

16           On August 19, 2021, the government filed a Supplemental Sentencing
17    Memorandum. The primary purpose of this memorandum appears to be to call the Court’s
18    attention to a recent sentencing in another PPP loan fraud case, United States v. Hsu,
19    20-cr-191 JLR. In that case, the defendant, Dr. Austin Hsu, was sentenced to serve a
20    24-month term of imprisonment. The government also cited two other recently sentenced
21    PPP loan fraud cases from other districts, United States v. Philus, 1:21-cr-20067 (SDFL)
22    and United States v. Smith, 20-cr-196 (EDWI). The Defendant, Mukund Mohan, files this
23    Reply to the Government’s Supplemental Sentencing Memorandum. For the reasons stated
24    herein, neither the Hsu case, nor the cases from outside the District, provide support for the
25    government’s sentencing recommendation in this case.
26


     REPLY SENTENCING MEMORANDUM
     NO. 2:21-cr-00041-JCC – Page 1
                                                                           501 East Pine Street, Suite 201
                                                                           Seattle, Wash ington 98122
                                                                           phone 206.516.3800 fax 206.516.3888
1            We initially note that at the time the government filed sentencing memoranda in

2     each of the three PPP loan fraud cases in this district, it recommended virtually the same

3     term of incarceration – United States v. Zhang, 2:20-cr-169 RAJ (33 months); United States

4     v. Hsu, 20-cr-191 JLR (33 months); United States v. Mohan, 2:21-cr-041 JCC (36 months).

5     Thus, at the time each recommendation was made, the government apparently concluded

6     that approximately the same punishment was appropriate for all three defendants.

7     Notwithstanding its recommendation in Zhang, however, the government asserted in its

8     Sentencing Memorandum in this case that “Zhang’s case is not a good comparable.” The

9     government argued that because the amount of loans sought ($1.6 Million) and received

10    ($16,500) by Zhang was substantially less than those sought ($5.5 Million) and received

11    ($1.75 Million) by Mohan, and because Zhang was fearful of losing his $19,000/month job

12    as a computer engineer with Lyft, the two cases are very different. Similarly, the

13    government now argues in its Supplemental Memorandum that Hsu portends a substantially

14    higher sentence in Mohan because the amount of loans sought ($1.2 Million) and received

15    ($709,000) by Hsu was much less than the comparable figures for Mohan.

16           The government’s singular focus on the amount of loans sought and received was

17    not convincing to the Court in Zhang and, respectfully, it should not be any more

18    compelling to this Court. The sentencing guideline range, which is derived in part from the

19    loss computation, serves only as a starting point in the sentencing process. The actual

20    sentence must also be based on a broad range of factors as set forth in 18 U.S.C. § 3553(a).

21    The dollar amounts sought and received during a criminal episode tell only a small part of

22    the story and, in the present case, we suggest nothing close to the complete picture. Thus,

23    in Zhang the defendant argued at length that the Court in fraud cases should focus on the

24    amount of money or property lost. He urged the Court to impose a probationary sentence.

25    The Court sentenced him to serve a 60-day term of imprisonment.

26


     REPLY SENTENCING MEMORANDUM
     NO. 2:21-cr-00041-JCC – Page 2
                                                                          501 East Pine Street, Suite 201
                                                                          Seattle, Wash ington 98122
                                                                          phone 206.516.3800 fax 206.516.3888
1            The higher sentence in Hsu may also be attributed to many factors apart from the

2     amount of loans sought and received. For example, the government stressed in its

3     Sentencing Memorandum in Hsu that in the months immediately after receiving the

4     fraudulent loan, Dr. Hsu gave himself and his live-in girlfriend increased salaries totaling

5     more than $70,000 and $55,000, respectively. The government also noted that after its

6     seizure of remaining loan proceeds, there was a balance outstanding of $191,427, which the

7     defendant later paid. Finally, it is perhaps noteworthy that despite Dr. Hsu’s substantial

8     savings, the government did not threaten him with the “double-whammy” of non-

9     restoration of the forfeited funds and did not insist on a $100,000 stipulated fine.

10           As we have previously stressed in our Sentencing Memorandum, there is much

11    about the crime and the defendant in Mohan that is highly unusual and serves to set both

12    apart from almost all other cases. To briefly summarize, the defendant did not touch most

13    of the loan proceeds and they were later seized by the government; the victims of this crime

14    lost nothing; the defendant quit his criminal wrongdoing long before the government

15    interceded; the defendant has a sterling record of professional accomplishments and familial

16    stability before his short-lived missteps; and, the defendant has sought mental health

17    counseling and taken all possible steps to ensure that he does not reoffend.

18           The other two cases cited by the government in its Supplemental Memorandum

19    provide no greater support for its sentencing recommendation. It also cited both Philus and

20    Smith in its Hsu Sentencing Memorandum, but neither there nor here does it bother to alert

21    the Court to the most salient facts. In Philus, an obvious factor of great significance in

22    sentencing was that the defendant had five criminal history points, reflecting his repeated

23    brushes with the criminal justice system. In Smith, the defendant was an organizer of a

24    five-person conspiracy to file fraudulent loan applications, he recruited others to join in the

25    criminal undertakings, he lied to FBI agents when confronted, and he was paid portions of

26


     REPLY SENTENCING MEMORANDUM
     NO. 2:21-cr-00041-JCC – Page 3
                                                                            501 East Pine Street, Suite 201
                                                                            Seattle, Wash ington 98122
                                                                            phone 206.516.3800 fax 206.516.3888
1     the loans which he helped others obtain. Both these cases are readily distinguishable from

2     the instant case.

3             In summary, the government’s Supplemental Sentencing Memorandum does not

4     provide meaningful support for its recommended sentence in this case. Indeed, it serves

5     only to highlight that care is required in comparing cases involving similar criminal conduct

6     and it is only the rare case which provides meaningful guidance. We believe that Zhang is

7     such a case. There are concededly differences as there will be between any two cases and

8     defendants, but the similarities in these two cases are especially meaningful. Mr. Mohan

9     spent about $16,500 of the loan proceeds he received; Mr. Zhang spent the identical

10    amount. Neither defendant’s conduct caused any loss to victims or taxpayers. Both

11    defendants are well-educated otherwise successful computer engineers, with no prior

12    criminal histories, who for approximately two-month periods during the pandemic, lost

13    their way. Mr. Zhang was deemed not to be a threat to the community because he was

14    likely to be deported; Mr. Mohan is considered unlikely to reoffend and not to pose a threat

15    to his community by an experienced mental health counselor with whom he has worked

16    closely. We respectfully urge the Court to impose the same sentence in this case that Judge

17    Jones imposed in Zhang.

18            Dated: August 20, 2021.

19                                                   Respectfully submitted,
20
                                                     YARMUTH LLP
21

22                                                   By: s/Robert Westinghouse
                                                     Robert Westinghouse, WSBA No. 6484
23                                                   501 East Pine Street, Suite 201
                                                     Seattle, WA 98122
24                                                   Phone: 206.516.3800
                                                     Email: rwestinghouse@yarmuth.com
25

26                                                   Attorneys for Defendant Mukund Mohan


     REPLY SENTENCING MEMORANDUM
     NO. 2:21-cr-00041-JCC – Page 4
                                                                          501 East Pine Street, Suite 201
                                                                          Seattle, Wash ington 98122
                                                                          phone 206.516.3800 fax 206.516.3888
